FILED
                             NOT FOR PUBLICATION                           AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAFAEL ROMERO,                                   No. 11-73999

               Petitioner,                       Agency No. A070-944-135

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Rafael Romero, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Romero did not

suffer harm rising to the level of persecution. See Lim v. INS, 224 F.3d 929, 936

(9th Cir. 2000); see also Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en

banc) (persecution is an “extreme concept”) (internal quotation marks and citation

omitted). Substantial evidence also supports the agency’s finding that Romero did

not demonstrate a well-founded fear of future persecution on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). We lack

jurisdiction to review Romero’s unexhausted claim for humanitarian asylum. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Thus, Romero’s asylum

claim fails. We deny Romero’s request for judicial notice of generalized

conditions in Guatemala. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc). We also do not reach Romero’s contentions regarding the IJ’s adverse

credibility findings. See Navas v. INS, 217 F.3d 646, 658 n.16 (9th Cir. 2000)

(review is limited to the grounds on which the BIA relied).




                                          2                                   11-73999
      Because Romero failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Romero failed to establish that it is more likely than not he will be tortured

by or with the acquiescence of the government of Guatemala. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-73999